ORIGI AL
          3Jn tbe miniteb        ~tate~    ([ourt of jfeberal QI:latm~
                                        No. 15-903C
                                 (Filed: September 2, 2015)

                                 NOT FOR PUBLICATION
                                                                       FILED
                                                                     SEP - 2 2015
                                              )
                                                                    U.S. COURT OF
JOHN HALE,                                    )                    FEDERAL CLAIMS
                                              )
                    Plaintiff,                ) Pro Se Complaint; Sua Sponte
                                              ) Dismissal for Want of Jurisdiction;
v.                                            ) Transfer; 28 U.S.C. § 1631
                                              )
THE UNITED STATES,                            )
                                              )
                    Defendant.                )
~~~~~~~~~-)

John Hale, Owensboro, KY, pro se.

                                          ORDER

CAMPBELL-SMITH, Chief Judge

      Before the court is the complaint of prose plaintiff John Hale filed August 19,
2015. Compl., ECF No. 1. Plaintiffs complaint states in full:

      I, John Hale, am filing a lawsuit against the Federal Government and the
      [National Security Agency (NSA)] over targeted, invasive surveillance and
      abrasive harassment/terrorism that has been directed at me over the past 5
      years and most severely from the time of December 2014 to the present date
      of August 2015. Supporting documents and evidence included. I am seeking
      compensation for damages over mental and physical torment and torture,
      stolen time, financial resources, relationships, and intellectual property.

Id. at 1. The "[ s]upporting documents and evidence" to which plaintiff refers consists of
nineteen pages of documents printed from the internet, including an article titled "Covert
Operations of the U.S. National Security Agency"; a WorldCat.org 1 screenshot of the


      "WorldCat is the world's largest network of library content and services." What
is WorldCat? http://www.worldcat.org/whatis/ (last visited September 1, 2015).
book Psychiatry and the CIA: Victims of Mind Control; a list of the purported effects of
"psycho-electronic weapons"; and a chart purporting to depict "Mind Control
Information Feedback Paths." Id., Attachs. 1-4.

I.     Legal Standards

        "Subject-matter jurisdiction may be challenged at any time by the parties or by the
court sua sponte." Folden v. United States, 379 F.3d 1344, 1354 (Fed. Cir. 2004) (citing
Fanning, Phillips & Molnar v. West, 160 F.3d 717, 720 (Fed. Cir. 1998)); see also
Metabolite Labs, Inc. v. Lab. Corp. of Am. Holdings, 370 F.3d 1354, 1369 (Fed. Cir.
2004) ("Subject matter jurisdiction is an inquiry that this court must raise sua sponte,
even where, as here, neither party has raised this issue."). "In deciding whether there is
subject-matter jurisdiction, "the allegations stated in the complaint are taken as true and
jurisdiction is decided on the face of the pleadings."' Folden, 379 F.3d at 1354 (quoting
Shearin v. United States, 992 F.2d 1195, 1195-96 (Fed. Cir. 1993)).

        Complaints filed by pro se plaintiffs are often held to "less stringent standards than
formal pleadings drafted by lawyers." Haines v. Kerner, 404 U.S. 519, 520 (1972); see
Vaizburd v. United States, 384 F.3d 1278, 1285 n.8 (Fed. Cir. 2004) (stating that
pleadings drafted by pro se parties "should ... not be held to the same standard as
[pleadings drafted by] parties represented by counsel"). However, pro se plaintiffs must
still meet jurisdictional requirements. Bernard v. United States, 59 Fed. Cl. 497, 499
(2004), affd, 98 F. App'x 860 (Fed. Cir. 2004); see also Kelley v. Dep't of Labor, 812
F.2d 1378, 1380 (Fed. Cir. 1987) ("[A] court may not similarly take a liberal view of [a]
jurisdictional requirement and set a different rule for pro se litigants only."). If the court
determines that it does not have subject matter jurisdiction, it must dismiss the claim.
Rules of the United States Court of Federal Claims (RCFC) 12(h)(3).

        The Tucker Act provides for this court's jurisdiction over "any claim against the
United States founded either upon the Constitution, or any Act of Congress or any
regulation of an executive department, or upon any express or implied contract with the
United States, or for liquidated or unliquidated damages in cases not sounding in tort."
28 U.S.C. § 149l(a)(l) (2012) (emphasis added). A plaintiff must "identify a substantive
right for money damages against the United States separate from the Tucker Act itself'
for the court to exercise jurisdiction over a claim. Todd v. United States, 3 86 F .3d 1091,
1094 (Fed. Cir. 2004). The substantive source oflaw allegedly violated must '"fairly be
interpreted as mandating compensation by the Federal Government."' United States v.
Navajo Nation, 556 U.S. 287, 290 (2009) (quoting United States v. Testan, 424 U.S. 392,
400 (1976)).




                                               2
II.   Discussion

       For the reasons set forth below, plaintiffs complaint must be dismissed for lack of
subject matter jurisdiction pursuant to RCFC 12(h)(3), and the court finds that a transfer
of plaintiffs case to another federal court is not appropriate.

      A.     The Court Does Not Have Jurisdiction Over Plaintiffs Claims

        Plaintiffs demand for "compensation for damages over mental and physical
torment and torture, stolen time, financial resources, relationships, and intellectual
property" falls outside this court's jurisdiction. Plaintiffs demand for compensation is
based on allegations of "invasive surveillance and abrasive harassment/terrorism" on the
part of the NSA. To the extent plaintiffs claims sound in tort, see Zhengxing v. United
States, 71 Fed. Cl. 732, 739 (2006), affd, 204 F. App'x 885 (Fed. Cir. 2006), the Tucker
Act plainly excludes tort claims from the court's jurisdiction, 28 U.S.C. § 149l(a)(l);
Keene Corp. v. United States, 508 U.S. 200, 214 (1993). To the extent plaintiffs claims
are based on an allegation that the United States, acting through the NSA, has engaged in
criminal activity, "[t]he United States Court of Federal Claims has 'no jurisdiction to
adjudicate any claims whatsoever under the federal criminal code."' Zhengxing, 71 Fed.
Cl. at 739 (quoting Joshua v. United States, 17 F.3d 378, 379 (Fed. Cir. 1994)).
Moreover, plaintiff has not identified "a provision of the Constitution, a statute, an
Executive order, or a regulation that mandates a payment of money to the plaintiff," see
Raney v. United States, 78 Fed. Cl. 666, 667 (2007), which is necessary for this court to
exercise jurisdiction over plaintiffs claims, see Todd, 386 F.3d at 1094.

     For the foregoing reasons, plaintiffs complaint must be dismissed pursuant to
RCFC 12(h)(3) for lack of subject matter jurisdiction.

      B.     Transfer of the Case to Another Court Is Not Appropriate

        The court now considers whether "it is in the interest of justice" to transfer
plaintiffs complaint to another court of the United States under 28 U.S.C. § 1631. See
Tex. Peanut Farmers v. United States, 409 F.3d 1370, 1374-75 (Fed. Cir. 2005) (stating
that the Court of Federal Claims should consider whether transfer is appropriate once the
court has determined that it lacks jurisdiction). Section 1631 states in pertinent part:

      Whenever a civil action is filed in a court as defined in section 610 of this
      title ... and that court finds that there is a want of jurisdiction, the court shall,
      if it is in the interest of justice, transfer such action ... to any other such court
      in which the action . . . could have been brought at the time it was filed or
      noticed ....



                                               3
28 U.S.C. § 1631; see 28 U.S.C. § 610 (defining courts as "courts of appeals and district
courts of the United States, the United States District Court for the District of the Canal
Zone, the District Court of Guam, the District Court of the Virgin Islands, the United
States Court of Federal Claims, and the Court of International Trade"). "The phrase 'if it
is in the interest of justice' relates to claims which are nonfrivolous and as such should be
decided on the merits." Galloway Farms, Inc. v. United States, 834 F.2d 998, 1000 (Fed.
Cir. 1987); see id. (stating that "[f]rivolous claims include 'spurious and specious
arguments"' (quoting Devices for Med., Inc. v. Boehl, 822 F.2d 1062, 1068 (Fed. Cir.
1987)). "A decision to transfer rests within the sound discretion of the transferor court,
and the court may decline to transfer the case '[i]f such transfer would nevertheless be
futile given the weakness of plaintiffs case on the merits."' Spencer v. United States, 98
Fed. Cl. 349, 359 (2011) (alteration in original) (quoting Faulkner v. United States, 43
Fed. Cl. 54, 56 (1999)).

       Because the court can discern no identifiable nonfrivolous cause of action that
would potentially have merit in another court, transfer of plaintiffs complaint is not in
the interest of justice.

       C.     Plaintiffs Application to Proceed In Forma Pauperis

       In addition to his complaint, plaintiff filed an Application to Proceed In F orma
Pauperis (IFP). ECF No. 2. Plaintiffs IFP application states that "the amount of [his]
salary or wages per month" is "40k." Id. at 1. The court understands that plaintiff has an
annual salary of $40,000, which approximately equates to a monthly salary of $3,333.
Although instructed to do so in the application, plaintiff does not identify his employer.
Id. In response to the question, "Do you own any cash, or so you have money in
checking, savings, or any other accounts," plaintiff states that he has $273. Id. at 2.
Plaintiff also states that he owns a "2006 Chevy Malibu," but fails, as instructed, to "state
its approximate value." Id. Plaintiff does not identify any dependents. Id.

        Based on the foregoing, the court concludes that plaintiff has sufficient resources
to satisfy the court's filing fee. See Walls v. United States, No. 05-533C, 2005 WL
6114552, at *2 (Fed. Cl. July 28, 2005) (concluding same given plaintiffs monthly salary
of $3700); cf. Moore v. United States, 93 Fed. Cl. 411, 414-15 (2010) (granting the
plaintiffs IFP application given that she had three dependents and an annual salary of
$16,800, which placed her "below the 2009 poverty guidelines for a four-person family
[($22,050)]"); Annual Update on the HHS Poverty Guidelines, 80 Fed. Reg. 3236, 3237
(Jan. 22, 2015) (identifying an annual income of $11, 770 as the 2015 poverty guideline
for family of one living in the 48 contiguous states). "[A]lthough [a] litigant need not be
absolutely destitute, granting IFP status calls for showing that paying for the costs of the
suit would make it difficult to afford the 'basic necessities of life."' See Murphy v.
United States, No. 14-536C, 2014 WL 3510222, at* 1 n.1 (Fed. Cl. July 16, 2014)
(quoting Williams v. Court Servs. & Offender Supervision Agency for D.C., 878

                                              4
F.Supp.2d 263, 266 (D.D.C. 2012)), recons. denied, No. 14-536C, 2014 WL 3841874
(2014). Accordingly, plaintiffs IFP application is DENIED.

       Nevertheless, because the court lacks jurisdiction, see supra Part II.A, the fee need
not be paid for the purpose of filing the instant complaint. Plaintiff is advised that, based
on his current financial status, any future filings will be subject to the court's $400 filing
fee.

IV.    Conclusion

        For the foregoing reasons, the court finds that it lacks jurisdiction over plaintiffs
claims. The Clerk of Court is directed to DISMISS plaintiffs complaint for lack of
jurisdiction. The Clerk of Court will enter judgment for defendant. No costs.

       IT IS SO ORDERED.



                                                  ~0~J~~~1vi
                                                  PA  RICIA E. CAMPBELL!SMITH
                                                  Chief Judge




                                              5